DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a CON of 15/569,592 filed 10/26/2017, now U.S. Patent No. 10,494,640 which is a 371 of PCT/US2016/032418 filed 05/13/2016 which claims benefit of 62/161,482 filed 05/14/2015.

Status of the Applications, Amendments and/or Claims
It is noted that the examiner of record has changed. Please address all future correspondence to Examiner Olayinka Oyeyemi, whose correspondence information is provided at the conclusion of the office action.
Election/Restrictions
Applicant’s election without traverse of group VII (claims 9-10) in the reply filed on 03/15/2021 is acknowledged. Accordingly, claims 2-8 and 11-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/15/2021.
Claim 1 which was classified as a linking claim, that links the inventions of non-elected groups I-VI is also withdrawn from further consideration under 37 CFR 1.142(b), without traverse. A brief telephone conversation with Applicant’s representative of record, Marina A. Sigareva on 04/13/2021 was conducted to affirm Applicant’s election of claims 9-10 and also affirm the withdrawal of non-elected claims 1-8 and 11-21 directed to groups I-VI and VIII-X.

Status of the Claims
Claims 9-10 are currently under examination.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be 
Authorization for this examiner’s amendment was given in a telephone interview with Marina A. Sigareva on 04/15/2021.
The application has been amended as follows: 
Claims 1-9 and 11-21 are canceled.

1.- 8. (Canceled)
11.-21. (Canceled)

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
SEQ ID NOS: 29, 30, 31 and 52 are free of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 9-10 are allowed. Claims 1-8 and 11-21 are canceled.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956.  The examiner can normally be reached on Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        April 20, 2021